ON PETITION FOR CERTIFICATION
To the Appellate Division, Superior Court:
*605A petition for certification of the judgment in A-1870-97T2 having been submitted to this Court, and the Court having duly considered the record before it;
It is ORDERED that the petition for certification is granted, limited to the sole issue of the appropriate allocation of specific responsibilities between the Commissioner of Education and the Englewood School District in relation to the development and implementation of a voluntary plan that is designed to achieve an appropriate racial balance and educational quality at Dwight Morrow High School by means of magnet and specialty schools. See, Resolution and Decision of the State Board of Education, October 7,1998; R. 2:12-1.
Chief Justice PORITZ and Justices COLEMAN, VERNIERO, and ZAZZALI join in the Court’s Order. Justice STEIN would grant certification on all issues. Justice LaVECCHIA would deny certification. Justice LONG did not participate.